               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARK-ALONZO WILLIAMS,       :
   Plaintiff                :
                            :                              No. 1:17-cv-0079
        v.                  :
                            :                              (Judge Rambo)
WARDEN JOHN WETZEL, et al., :
   Defendants               :

                                    MEMORANDUM

       Before the Court are pro se Plaintiff Mark-Alonzo Williams (“Williams”)’

motion for injunction and sanctions (Doc. No. 126), his declaration in support

thereof (Doc. No. 127), Defendants’ brief in opposition (Doc. No. 131), and

Williams’ reply brief (Doc. No. 131), as well as Williams’ motion to compel

discovery (Doc. No. 129) and declaration in support thereof (Doc. No. 132). For the

following reasons, the Court will deny Williams’ motion for injunction and sanctions

(Doc. No. 126) and deny as moot his motion to compel discovery (Doc. No. 129).

I.     BACKGROUND

       Williams is proceeding on an amended complaint filed pursuant to 42 U.S.C.

§ 1983, alleging violations of his First, Eighth, and Fourteenth Amendment rights.1

(Doc. No. 52.) He alleges that after he was sexually assaulted by another inmate


1
  Williams initiated this action in December of 2016 by filing a motion for leave to proceed in
forma pauperis and complaint in the United States District Court for the Western District of
Pennsylvania. (Doc. Nos. 1, 5.) By Order entered on January 11, 2017, that court transferred the
action to this Court. (Doc. No. 8.)
while incarcerated at SCI Dallas, staff there, along with Secretary John Wetzel,

attempted to cover up the assault by denying him medical treatment, failing to

interview him, and initiating a series of retaliatory transfers. (Id.) Williams also

maintains that he was denied equal protection because he, as a homosexual inmate,

was not afforded the same protections as heterosexual inmates. (Id.)

      By Order entered on May 24, 2018, the Court directed that all discovery be

completed by November 23, 2018 and that all dispositive motions be filed on or

before December 24, 2018. (Doc. No. 82.) On December 10, 2018, Williams filed

a motion to compel discovery (Doc. No. 93), to which Defendants filed a brief in

opposition (Doc. No. 95). Defendants also filed a motion to stay the dispositive

motions deadline given Williams’ motion to compel. (Doc. No. 96.) On January

15, 2019, the Court granted the motion to stay the dispositive motions deadline.

(Doc. No. 98.)

      In a Memorandum Order entered on March 14, 2019, Magistrate Judge

Carlson granted in part and denied in part Williams’ motion to compel. (Doc. No.

104.) Specifically, Magistrate Judge Carlson denied the motion as to Williams’

requests for documents regarding information about other inmates, his requests for

medical records, video footage, and transfer documents that Defendants attested did

not exist, and his requests for copies of policies regarding inmate transfers and staff

retaliation given Defendants’ assertion that those policies were available in the law


                                          2
library for Williams to review. (Id.) However, Magistrate Judge Carlson granted

the motion as to Williams’ requests for copies of the “death threat” received from

his attacker as well as the “block notes” concerning his assaults and directed

Defendants to provide such documents on or before April 15, 2018.             (Id.)

Defendants were also directed to produce answers to Williams’ interrogatories on or

before that date. (Id.) Finally, he denied the motion to the extent Williams sought

to compel Defendants to produce documents not requested in his initial request for

production of documents. (Id.)

      Williams subsequently filed a motion for reconsideration (Doc. No. 105),

arguing that Defendants committed fraud by providing in discovery what he believed

is a fraudulent letter from Defendant Demming. By Order entered on May 29, 2019,

the Court denied Williams’ motion, noting that he had not demonstrated that the

alleged fraud established manifest injustice. (Doc. No. 117.)

      Williams then filed several discovery-related motions and documents. By

Memorandum and Order entered on July 2, 2019, the Court granted in part and

denied in part Williams’ various motions. (Doc. Nos. 124, 125.) Of note, the Court

reopened the discovery period for thirty (30) days and directed Defendants to

produce the following to Williams: (1) responses to the interrogatories posed to

Defendant Klopotoski; (2) documents in response to Williams’ request regarding his

“parole packet” in 2014; and (3) copies of the 2014 and 2015 DOC policies regarding


                                         3
inmate transfers and staff retaliation that were relevant to Williams’ requests. (Id.)

The Court also directed the parties to file any dispositive motions within ninety (90)

days. (Id.)

II.   DISCUSSION

      A.      Motion for Injunction and Sanctions

      In his motion for injunction and sanctions, Williams maintains that on July 5,

2019, Defendants retaliated again him by having their agents at SCI Huntingdon,

where Williams is currently incarcerated, place him in the Restricted Housing Unit

(“RHU”) and seize his boxes of legal property related to this action. (Doc. No. 126

at 2.) Williams suggests that his legal property would be destroyed if the Warden

did not approve him to possess excess property and that he has not been charged

with any violation of prison rules. (Id.) As relief, Williams seeks the appointment

of counsel, an Order enjoining staff at SCI Huntingdon from holding him in isolation

without due process and directing them to return his legal property, a transfer to SCI

Rockview, and permission to file a supplemental complaint to add staff at SCI

Huntingdon as defendants. (Id. at 6-7.)

              1.   Request for Counsel

      Although prisoners have no constitutional or statutory right to the

appointment of counsel in civil cases, district courts have broad discretionary power

to appoint counsel for indigent civil litigants under 28 U.S.C. § 1915(e)(1).


                                          4
Montgomery v. Pinchak, 294 F.3d 492, 498 (3d Cir. 2002). In Tabron v. Grace, the

United States Court of Appeals for the Third Circuit developed a non-exhaustive list

of factors to aid district courts in determining whether to appoint counsel for such

litigants. Tabron v. Grace, 6 F.3d 147, 155-57 (3d Cir. 1993). Such factors include

the plaintiff’s ability to present his case, the complexity of the legal and discovery

issues in the case, the amount of factual investigation that will be required, the

necessity of expert witnesses, and whether “witness credibility is a key issue.” Id.

Additionally, “[a]s a threshold matter, a district court must assess whether the

claimant’s case has some arguable merit in fact and law.” Montgomery, 294 F.3d at

498-99 (citing Tabron, 6 F.3d at 155). Finally, “[t]he plaintiff’s ability to present a

case is ‘[p]erhaps the most significant’ consideration and depends on factors such as

‘the plaintiff’s education, literacy, prior work experience, and prior litigation

experience . . . along with a plaintiff’s ability to understand English . . . [and] the

restraints placed upon a prisoner plaintiff by confinement.’” Nunez v. Wertz, Civ.

No. 14-cv-0727, 2017 WL 4698092, at *1 (M.D. Pa. Oct. 19, 2017) (quoting

Montgomery, 294 F.3d at 501).

      The Court concludes that the Tabron factors do not warrant appointing

counsel at this time. The Court finds that, at present, Williams has the ability to

present his case, read and write in English, and to litigate this action pro se. There

is no indication that Williams “presently suffers from any impediment unusual to


                                          5
other pro se prisoner litigants that appear before this Court.” Segura v. Wetzel, Civ.

No. 17-0931, 2017 WL 3495184, at *2 (M.D. Pa. Aug. 14, 2017). Additionally, this

Court’s duty to construe pro se pleadings liberally, Riley v. Jeffes, 777 F.2d 143,

147-48 (3d Cir. 1985), coupled with Williams’ apparent ability to litigate this action,

militate against the appointment of counsel at this time. Accordingly, the Court

declines to appoint counsel for Williams. In the event that future proceedings

demonstrate the need for counsel, however, the Court may reconsider this matter

either sua sponte or upon a motion properly filed by Williams.

             2.     Requests for Injunctive Relief

      As noted above, Williams seeks an injunction directing Defendants and their

agents at SCI Huntingdon to release him from isolation and to provide him a fair

disciplinary hearing that comports with due process. (Doc. No. 126 at 6.) He also

seeks an injunction directing staff at SCI Huntingdon to return his confiscated legal

files. (Id. at 7.) Finally, Williams seeks a transfer to SCI Rockview. (Id.)

      Preliminary injunctive relief is extraordinary in nature and is discretionary

with the trial judge. See Orson, Inc. v. Miramax Film Corp., 836 F. Spp. 309, 311

(E.D. Pa. 1993) (citing Skehan v. Bd. of Tr. of Bloomsburg State Coll., 353 F. Supp.

542 (M.D. Pa. 1973)). In determining whether to grant a motion seeking preliminary

injunctive relief, courts within the Third Circuit consider the following four factors:

(1) the likelihood that the applicant will prevail on the merits; (2) the extent to which


                                           6
the movant is being irreparably harmed by the conduct complained of; (3) the extent

to which the non-moving party will suffer irreparable harm if the preliminary

injunction is issued; and (4) whether granting preliminary injunctive relief will be in

the public interest. See S & R Corp. v. Jiffy Lube Int’l, Inc., 968 F.2d 371, 374 (3d

Cir. 1992) (citing Hoxworth v. Blinder, Robinson & Co., 903 F.2d 186, 197-98 (3d

Cir. 1990)). To prove “irreparable injury” a plaintiff must demonstrate actual and

immediate injury rather than a possibility of future harm. See Continental Group,

Inc. v. Amoco Chemical Corp., 614 F.2d 351, 359 (3d Cir. 1980). It is the moving

party that bears the burden of demonstrating these factors.           See Dorfman v.

Moorhous, No. 93-cv-6120, 1993 WL 483166, at *1 (E.D. Pa. Nov. 24, 1993). “The

relevant inquiry is whether the movant is in danger of suffering irreparable harm at

the time the preliminary injunction is to be issued.” SI Handling Sys., Inc. v. Heisley,

753 F.2d 1244, 1264 (3d Cir. 1985). Furthermore, “there must be a relationship

between the injury claimed in the party’s motion and the conduct asserted in the

complaint.” See Ball v. Famiglio, 396 F. App’x 836, 837 (3d Cir. 2010) (internal

quotation marks omitted) (quoting Little v. Jones, 607 F.3d 1245, 1251 (10th Cir.

2010)).

      Moreover, “[t]he ‘requisite feared injury or harm must be irreparable – not

merely serious or substantial,’ and it ‘must be of a peculiar nature, so that

compensation in money cannot atone for it.’” See ECRI v. McGraw-Hill, Inc., 809


                                           7
F.2d 223, 226 (3d Cir. 1987) (quoting Glasco v. Hills, 558 F.2d 179, 181 (3d Cir.

1977)). “In order to demonstrate irreparable harm the plaintiff must demonstrate

potential harm which cannot be redressed by a legal or an equitable remedy

following a trial. The preliminary injunction must be the only way of protecting the

plaintiff from harm.” Instant Air Freight Co. v. C.F. Air Freight, Inc., 882 F.2d 797,

801 (3d Cir. 1989). “The key word in this consideration is irreparable. . . . The

possibility that adequate compensatory or other corrective relief will be available at

a later date, in the ordinary course of litigation, weighs heavily against a claim of

irreparable harm.” Sampson v. Murray, 415 U.S. 61, 90 (1974) (emphasis in

original).

      As an initial matter, it appears that Williams seeks injunctive relief not only

against Defendants, but also against individuals who are not parties to this action.

See Martin v. Keitel, 205 F. App’x 925, 929 (3d Cir. 2006). Moreover, the relief

Williams requests is completely unrelated to his allegations that Defendants

attempted to cover up his sexual assault by denying him medical treatment, failing

to interview him, and initiating a series of retaliatory transfers, and that he was

denied equal protection because he, as a homosexual inmate, was not afforded the

same protections as heterosexual inmates. See Ball, 396 F. App’x at 838. In any

event, Defendants have provided evidence demonstrating that Superintendent

Kauffman at SCI Huntingdon granted Williams’ request to store his excess legal


                                          8
material in connection with this action, thus rendering his request related to his legal

material moot. To the extent that Williams seeks injunctive relief related to his

allegations, he has failed to “produce sufficient evidence to satisfy the essential

elements of the underlying cause of action.” McCahon v. Pa. Tpk. Comm’n, 491 F.

Supp. 2d 522, 527 (M.D. Pa. 2007). Accordingly, Williams’ requests for injunctive

relief will be denied.

             3.     Request to File a Supplemental Complaint

      Williams seeks leave to file a supplemental complaint pursuant to Rule 15(d)

of the Federal Rules of Civil Procedure, which provides:

      On motion and reasonable notice, the court may, on just terms, permit
      a party to serve a supplemental pleading setting out any transaction,
      occurrence, or event that happened after the date of the pleading to be
      supplemented. The court may permit supplementation even though the
      original pleading is defective in stating a claim or defense. The court
      may order that the opposing party plead to the supplemental pleading
      within a specified time.

Fed. R. Civ. P. 15(d). A supplemental complaint “refers to events that occurred after

the original pleading was filed.” Owens-Illinois, Inc. v. Lake Shore Land Co., 610

F.2d 1185, 1188-89 (3d Cir. 1979). “Factors to be considered by the Court in making

[a determination under Rule 15(d)] are the same as those to be considered in motions

to amend, including the promotion of a justiciable disposition of the case, the delay

or inconvenience in permitting a plaintiff to supplement the complaint, any resulting

prejudice to the other parties in the action, and whether the supplement would be


                                           9
futile.” Green v. Klinefetter, No. 3:16-cv-2367, 2019 WL 80443, at *3 (M.D. Pa.

Jan. 2, 2019) (citations omitted).    However, “when the matters alleged in a

supplemental pleading have no relation to the claim set forth and joinder will not

promote judicial economy or the speedy disposition of the dispute between the

parties, refusal to allow the supplemental pleading is entirely justified.” Wright &

Miller, Federal Practice and Procedure: Civil § 1506 at 551 (1971).

      After consideration of the claims raised by Williams in his second amended

complaint (Doc. No. 52) and the suggested claims raised in his motion, the Court

concludes that any proposed claims bear no relation to the claims set forth in the

second amended complaint and that joinder of any staff members at SCI Huntingdon

as additional defendants would not promote judicial economy or the speedy

disposition of the dispute. Accordingly, the Court will deny Williams’ request to

file a supplemental complaint. While the Court will not permit Williams to file a

supplemental pleading in the above-captioned matter, Williams is free to raise his

claims regarding the incident at SCI Huntingdon in a separate civil rights action

should he choose to do so.

            4.     Request for Sanctions

      Williams has titled his motion as a request for injunction and sanctions,

although he does not appear to request sanctions in the body of his motion. Nothing

before the Court, however, demonstrates that Defendants are acting in bad faith such


                                        10
that the imposition of sanctions would be warranted. See In re Schaefer Salt

Recovery, Inc., 542 F.3d 90, 97 n.3 (3d Cir. 2008). Accordingly, Williams’ request

for sanctions will be denied.

       B.    Motion to Compel Discovery

       On August 5, 2019, the Court received Williams’ motion to compel discovery,

in which he requests that the Court order Defendants to comply with its July 2, 2019

Memorandum and Order directing them to provide him certain documents in

response to his discovery requests. (Doc. No. 129.) On August 19, 2019, the Court

received a declaration from Williams wherein he states that he received the Court-

ordered discovery from counsel for Defendants on August 8, 2019. (Doc. No. 132.)

In light of Williams’ declaration that he has received the Court-ordered discovery,

the Court will deny as moot his motion to compel.

III.   CONCLUSION

       For the reasons set forth above, the Court will deny Williams’ motion for

injunction and sanctions (Doc. No. 126) and deny as moot his motion to compel

discovery (Doc. No. 129). An appropriate Order follows.




Dated: August 29, 2019                         S/SYLVIA H. RAMBO
                                               United States District Judge



                                        11
